DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the rejection(s) of claim(s) 1-6, 8, and 13-16 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soonthornwinate (US 20180163442 A1).
Allowable Subject Matter
The objection to being allowable if written in independent form of claims is withdrawn since changing the device from opening the door leaf handle, to just opening the door leaf changes the scope in such a way to allow Soonthornwinate (US 20180163442 A1) to now reject these claims.
To further explain, the examiner’s prior broadest interpretation of was that the detection device must cause the handle to open (i.e eject or move to a position associated with opening). However, by adding the amendments the scope changes to the detection device opening the door leaf. This effectively broadens and changes the scope of the claimed invention such that art can be applied to the previously objected to claims.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 10/31/2022, with respect to the 35 USC § 112 rejections  have been fully considered and overcome the previous issues.  The rejection of claims 4-12 and 16 no longer applies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Soonthornwinate et al. US 20180163442 A1 (hereinafter Soonthornwinate).
In regards to claim 1, Soonthornwinate teaches a door leaf handle (52) for a door leaf (37) of a motor vehicle (30) comprising a support (40) and a handling element (38) linked to the support through a mechanical linkage (66, 84, 86, 74, 114, and 116), the mechanical linkage being configured to make the handling element movable relative to the support (See figs 4A – 4B), the handling element comprising an external surface (seen in fig 2) turned toward the outside of a passenger compartment of the motor vehicle and an internal surface (opposite side to the left of fig 3) turned toward the inside of the passenger compartment of the motor vehicle (see figs 2 and 3), the door leaf handle comprising a detection device (88 and 146) configured to detect a pressure exerted on the external surface of the handling element (para 41) and, when the pressure is detected, send a signal for opening the door leaf to an opening device configured to open the door leaf (para 41), the detection device being disposed with respect to the handling element on a side of the internal surface (see fig 7) and at a level of one end (84) of the handling element (see fig 10).
In regards to claim 2, Soonthornwinate teaches the door leaf handle according to claim 1, wherein the mechanical linkage comprises an axis of rotation (axis defined by 66) disposed at the level of one end (86) of the handling element, the detection device being located at a level of an end (very end of 86) opposite to that of the axis of rotation (see fig 10).  
In regards to claim 3, Soonthornwinate teaches the door leaf handle according to claim 1, wherein the mechanical linkage comprises at least one lever (114) configured to displace the handling element (para 42).  
In regards to claim 4, Soonthornwinate teaches the door leaf handle according to claim 1, wherein the detection device comprises an actuation lever (88) and an electric sensor (146), the actuation lever being configured to be in contact and abutment with the handling element (figs 12-15) and with the electric sensor configured to generate the opening signal (para 48), in a flush closure  position of the door leaf handle (as the door would be in a flush closure position).  
In regards to claim 5, Soonthornwinate teaches the door leaf handle according to claim 4, wherein the actuation lever comprises a first branch (96) configured to be in contact and abutment with the handling element and a second branch (142) configured to be in contact and abutment with the electric sensor, when a predetermined pressure is exerted on the handling element (see figs 11-17).  
In regards to claim 6, Soonthornwinate teaches the door leaf handle according to claim 5, comprising a linkage between the handling element and the first branch formed by a contact surface (surface of 96) and a contact point (point of 86) wherein the contact point is configured to be displaced transversely relative to the contact surface (see fig 11, rotational displacement has a traverse component), when the pressure is exerted on the handling element, the contact surface being formed on the first branch, respectively on the handling element, and the contact point being formed on the handling element, respectively on the first branch (see fig 10).  
In regards to claim 7, Soonthornwinate teaches the door leaf handle according to claim 4, wherein the actuation lever is configured to be detached from the electric sensor when a predetermined pressure is exerted on the handling element (in the opposite direct see figs 12 - 17), on an electronic opening area of the external surface of the handling element (the external surface of the handling element in addition to 57b), the electric sensor being configured to generate the opening signal during displacement of the actuation lever (para 48).  
In regards to claim 8, Soonthornwinate teaches the door leaf handle according to claim 1, wherein the detection device comprises an actuation lever (88) and an electric sensor (146), the actuation lever being configured to be in contact and abutment with the handling element (figs 12-15) and with the electric sensor configured to generate the opening signal, in an activation position (para 48). 
In regards to claim 9, Soonthornwinate teaches the door leaf handle according to claim 7, wherein the handling element is movable between a flush closure position (fig 12) and a deployed position (fig 14) in which the handling element can be manually actuated to be displaced afterward to an opening position of the door leaf handle to mechanically open the door leaf handle (para 9), the handling element being displaced from the flush closure position to the deployed position by a pressure exerted on a mechanical opening area (the external surface of the handling element in addition to 57a) of the external surface of the handling element (see figs 12 and 15 and para 8), the mechanical and electronic opening areas being distinct from one another (as the mechanical has 57a ant the electronic has 57b).
In regards to claim 10, Soonthornwinate teaches the door leaf handle according to claim 9, wherein the mechanical and electronic opening areas are located on the handling element and a pressure exerted on the electronic opening area causes a displacement of the handling element in a first direction (figs 12 to 14, para 27) and the pressure exerted on the mechanical opening area causes a displacement of the handling element in a second direction (figs 12 and 16, para 29), distinct from the first direction.  
In regards to claim 11, Soonthornwinate teaches the door leaf handle according to claim 10, wherein the displacement of the handling element, when the pressure is exerted on the mechanical or electronic opening area, is a rotation, the second direction of displacement being a rotation reverse to the first direction of displacement (See figs 12, 15, 16, para 27 and para 29).  
In regards to claim 12, Soonthornwinate teaches the door leaf handle according to claim 7, wherein the handling element is linked to the support through one single mechanical linkage (66) to which the handling element is pivotally connected and the handling element is movable in rotation relative to the mechanical linkage (see fig 3), the electronic opening area being shifted from the pivot connection (fig 3 and fig 11).  
In regards to claim 13, Soonthornwinate teaches the door leaf handle according to claim 1, wherein the support comprises a handling element stop (42a) configured to block a movement of the handling element toward the outside of the motor vehicle (see fig 9 and para 50).  
In regards to claim 14, Soonthornwinate teaches the door leaf handle according to claim 1, wherein the handling element is linked to the support through the mechanical linkage, the mechanical linkage comprising two levers (114 and 116), the handling element being linked to a first lever of the two levers through a first pivot connection (120 pivot of 116) and to a second lever of the two levers through a second pivot connection (120 pivot of 114).  
In regards to claim 15, Soonthornwinate teaches the door leaf handle according to claim 14, wherein the detection device is located outside a space delimited between the first and second pivot connections (see fig 7, see image below for an example space the meets the conditions).  

    PNG
    media_image1.png
    339
    837
    media_image1.png
    Greyscale

In regards to claim 16, Soonthornwinate teaches the door leaf handle according to claim 4, wherein the support comprises stops (42a), a lever stop (42a) being disposed against at least one lever disposed at the level of one end of the handling element (see fig 9 and para 50), turned toward the passenger compartment of the motor vehicle (fig 9) and an actuation lever stop (104) being disposed on a second branch (bottom arm with 142 with respect to fig 10) of the actuation lever, turned toward the outside of the motor vehicle (see fig 10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675